Sir, I offer you
Jamaica's warmest congratulations as you assume the
high honour of the presidency of the Millennium
Assembly of the United Nations.
At the same time, I wish to express our
appreciation to the outgoing President, Mr. Theo-Ben
Gurirab, Foreign Minister of Namibia, who, by his
astute and judicious leadership, brought to a successful
conclusion the work of the fifty-fourth session.
I also take this opportunity to welcome Tuvalu, a
fellow small island State, to the United Nations family.
We meet in the wake of the historic gathering of
world leaders last week, when the international
community sought to redefine and articulate a common
vision for the future of all its citizens. We now have the
opportunity — indeed, the responsibility — to evaluate
just how far we have come in the mission we set for
ourselves through this Organization; to address
honestly our shortcomings in commitment and action;
and to examine practical, realistic strategies that will
result in measurable progress in areas identified for
urgent action.
The Secretary-General, whom we commend for
his stewardship during the past year, has urged us to
consider a world in the future free from poverty.
Indeed, promoting development that ensures the well-
being of all peoples is one of the fundamental goals of
this Organization. However, a review of our efforts to
achieve this ideal shows uneven progress through an
increasingly diffused institutional structure.
Over the past decade, we have sought to refocus
and articulate the development agenda by addressing
key issues in a series of special global conferences.
Through the respective political commitments and
plans of action which we agreed to implement, we have
sought to devise a network of policies and programmes
to promote people-centred, sustainable development.
Yet economic strategies embracing these goals
have brought little tangible benefit to the majority of
citizens of the international community. Nearly half of
the world's people languish in extreme poverty, and
still more remain on the fringes of the global economy.
Development efforts have been frustrated by the
challenges posed by globalization and trade
liberalization. Sustainable development ultimately
involves an enhanced capacity for income and
employment generation, as well as the provision of
equitable health, education and other social benefits.
But this cannot be achieved without economic growth
and expansion. It is this opportunity that globalization,
which indeed carries the potential, has so far failed to
deliver to the majority of developing countries.
For small island States like Jamaica, there is
another dimension to the development challenge. This
is because of the well-known economic limitations of
size, market and resource base, a fragile ecosystem and
susceptibility to natural disasters. Decades of
investment in infrastructure and industry can be wiped
out during a single hurricane, destroying the economy
and diverting resources to reconstruction and
rehabilitation for a number of years.
Small economies attempting to compete
effectively in the international trading system are just
as vulnerable. There is a need for an urgent review of
the inequities in the global trading system whereby
selective application of the regulations permits
developed countries to maintain protectionist policies
and subsidies that work against developing country
exports, while stripping the more vulnerable of
preferential market access. We are deeply concerned
that a mechanism established to promote free trade for
growth and development could be so manipulated that
it exposes the smallest and weakest to a hostile trading
environment while removing their means of survival.
6

Special and differential treatment provisions have not
been implemented, and the request for duty-free, quota-
free treatment for the least developed countries has not
been agreed to.
We are particularly disappointed that, in ongoing
negotiations to reach agreement on a marketing regime
for bananas that is compatible with the World Trade
Organization (WTO), we have found little flexibility,
no empathy and an unwillingness to compromise on the
part of those challenging the regime. Meanwhile,
implementation of the WTO panel ruling has resulted
in a dramatic loss of export markets in some Caribbean
Community (CARICOM) States, spiralling
unemployment, increasing poverty and many other
social ills. For there can be no development without
growth, and no growth without trade.
Deteriorating terms of trade adversely affect the
balance of payments, exacerbating external debt. Many
developing countries continue to experience severe
debt burdens, and, in some cases, the debt problem has
worsened over the past decade, trapping those
countries in a vicious circle of poverty and
underdevelopment. We must address the debilitating
effect of debt servicing, which undermines growth
prospects and compromises governments' capacity to
finance basic social programmes. The international
community should implement the debt-relief schemes
already agreed to and design new mechanisms
appropriate to different countries' circumstances.
The globalization of trade, finance and swiftly
advancing information technology will present
unprecedented opportunities well into the twenty-first
century. For developing countries, however, the
challenges of the trading system, limited access to
international financial flows, a crippling debt burden
and a low capacity to assimilate information
technology will prevent meaningful participation in the
international marketplace. Hence, the widening gap
between rich and poor nations in the face of unlimited
opportunity is the disturbing irony that we now
contemplate.
If we are now to lay the foundation for a world
free from poverty, then a new ethos in global
governance must prevail: one that gives more than lip
service to the development aspirations of developing
countries; one that addresses responsibly the need for
economic adjustment, reform and closer monitoring of
the international financial infrastructure; and one that
promotes greater coordination and cooperation between
the major institutions and intergovernmental
organizations responsible for international trade,
finance and development.
That such cooperation is already being explored
is indeed encouraging. But we will need serious
commitment. Until now, there have been no parallel
discussions on reforming the international financial
architecture and the international trading system. The
work of the Preparatory Committee for the High-level
International Intergovernmental Event on Financing for
Development, including consultations with the Bretton
Woods institutions, has progressed uneasily, leaving
uncertainty regarding the outcome and likely success of
that landmark meeting. We will wait to see whether
meaningful World Trade Organization (WTO)
participation will take place, as we consider it
important to successful deliberations.
Of course, we applaud the evolving relationship
between the Bretton Woods institutions and the
Economic and Social Council. Each brings to the
partnership its unique characteristics and strengths,
which should make for successful collaboration.
Perhaps similar relationships might also be established
with the World Trade Organization. That cooperation,
long overdue, reinforces the integral role that we
believe the United Nations should play in key
international decision-making on all issues which
affect sustainable human development. We look
forward to the extension of this cooperation beyond the
co-financing of development projects, towards the
harmonization of mechanisms and policies.
The importance of South-South cooperation as an
effective instrument for the promotion of development
among developing countries cannot be
overemphasized. The historic meeting of the leaders of
the South, held at Havana this year, strengthened our
commitment to forge a common strategy for our future,
sharing resources, expertise and best practices in
partnership with one another. We strongly urge the
continued strengthening of mechanisms that advance
South-South relations and promote self-reliance.
Increasingly, we must look to each other for our
survival in the existing global environment.
We continue to look to the organs and agencies of
the United Nations system to play a central role in
supporting and advancing the development efforts of
Member States. We are deeply concerned at the decline
7

in contributions to core resources for operational
activities, and at the effect this has had in the
narrowing and re-ordering of priorities in programme
delivery. It is impossible to reconcile the contraction in
core contributions with the donor community's
expressed commitment to multilateral development
assistance. The capacity of United Nations funds and
programmes to maintain current levels of programme
delivery is a matter deserving the urgent attention of
Member States. We take this opportunity to place on
record our appreciation for the valuable work of United
Nations operational agencies in Jamaica.
Next year's special session of the General
Assembly on children will give the international
community an opportunity to renew its commitment
and to consider further action to improve the quality of
life for the world's children in the next decade.
The role of the United Nations as defender of
international peace and security has undergone major
transformation in the past decade. As inter-State
tensions dissolved with the end of the cold war, civil
conflicts developed in Africa, Asia and Eastern Europe
to take their place. The Security Council is now
searching to adjust and redefine an effective strategy to
deal with the new imperatives of peacekeeping and
peace-building. This has meant seeking a delicate
balance between respect for sovereignty and the urgent
need for humanitarian intervention.
In too many cases the resolution of conflict has
remained elusive owing to political ambitions or to
racial or ethnic intolerance. Furthermore, the brutality
and violence of conflict have often taken their toll on
innocent civilians and children, creating still more new
challenges with an increasing number of refugees and
internally displaced persons. Humanitarian intervention
in such cases is imperative.
The effectiveness of peacekeeping missions is
under scrutiny in the face of sharply escalating
peacekeeping budgets. Rather than waiting until
conflicts spiral out of control, we need to place more
emphasis on conflict prevention. Jamaica therefore
strongly supports the formulation of a comprehensive
United Nations strategy to address the root causes of
conflict.
It is time that we acknowledged that economic
deprivation and social injustice lead to political and
economic instability. Therefore, effective conflict
prevention, peacekeeping and peace building must
incorporate a development component, and provide for
the strengthening of civil institutions, particularly in
post-conflict reconstruction.
And we must not forget the importance of
adequately equipping the United Nations machinery to
ensure robust intervention at every stage of the
peacekeeping process, particularly for rapid
deployment when necessary. This should also include
resources adequate to ensure the safety of our troops
deployed in missions across the world. It is the very
least that we owe them. Jamaica pays tribute today to
those who have paid the ultimate price in the service of
peace.
The deadly flow of illegal small arms around the
world continues unabated, sustained by greed and
lawlessness. This illicit arms trade contributes
significantly to the escalation and perpetuation of
violence in conflict and post-conflict areas,
undermining peacekeeping operations and frustrating
efforts at disarmament, demobilization and the
restoration of civil order. But this phenomenon is not
unique to countries in a state of war. The illegal traffic
in weapons is also linked to the illicit trade in
narcotics, and this undermines stable democracies like
Jamaica, destroying the social fabric of our
communities.
This situation simply cannot stand. Urgent action
is needed. Global interdependence warrants collective
action to stem the flow of these guns from producer to
receiving States. The responsibility to curb this illicit
traffic cannot rest with the receiving States alone.
Jamaica looks with anticipation to the convening
of the first International Conference on the Illicit Trade
in Small Arms and Light Weapons in All Its Aspects
next year. It is our hope that this meeting will address
comprehensively and decisively national, regional and
international measures to regulate and control the legal
manufacture, acquisition and transfer of small arms;
measures related to the marking, registration and
tracing of these weapons; and mechanisms for the
systematic exchange of information.
The transhipment of nuclear and other hazardous
waste through the Caribbean Sea poses yet another
kind of danger to the security of small island States of
the subregion. The Caribbean Community has
repeatedly expressed concern at the threat to the fragile
marine and coastal environment of the Caribbean posed
by this continued practice. A single nuclear accident in
8

this semi-enclosed sea would have consequences we
dare not even contemplate.
This concern was again brought to the attention
of the international community during the 2000 Review
Conference of the Parties to the Treaty on Nuclear
Non-Proliferation, held earlier this year. We look
forward to cooperating with like-minded States, and we
propose to work towards ensuring that a regime is
established for liability and compensation to our
countries in the event of an accident.
On Friday, 8 September, Jamaica signed the
Rome Statute of the International Criminal Court. We
now look forward to the contribution that the Court
will ultimately make to the strengthening of
international jurisprudence, by addressing the serious
crimes of global concern committed by individuals
who hitherto escaped the reach of the law.
We are also very pleased to report that the
International Seabed Authority has completed its
drafting of the Mining Code. This marks an important
first step in the process toward the full establishment of
operations of the Authority that will ultimately enable
all nations to share in exploitation of the resources of
the seabed. Jamaica encourages wider participation in
the work of the International Seabed Authority and
urges Member States to act to ensure its continued
financial viability.
While the United Nations is by no means perfect,
we still meet here because we hold an enduring faith in
the principles and ideals that it represents. We are
convinced that it remains the best forum for dialogue
and resolution of disputes. Let us now face the future
together responsibly, with full respect for the needs,
aspirations and rights of our fellow man. This may well
be difficult to achieve, but shared objectives, shared
commitment and shared responsibilities will ensure a
better world for all humankind.
As we contemplate the challenges for the future,
let us resolve to begin a new dialogue within the
United Nations system to forge a global partnership for
peace, democracy and economic progress.